 

EXHIBIT 10.32.1

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary 

 

— VOLÚME NUMBER 184 (ONE HUNDRED AND EIGHTY FOUR).————————-

 

— PUBLIC INSTRUMENT NUMBER 5,520 (FIVE THOUSAND FIVE HUNDRED AND TWENTY).
——————————————————————————————

 

— In the city of Tijuana, State of Baja California, on the thirteenth day of the
month of May of the year two thousand and thirteen, before me RAMÓN ANDRÉS
GRACIANO DUEÑAS, Notary Public Number Eighteen in practice, residing herein,
attest the appearance: —————————————————————-

 

— On one part Mrs. LOURDES VALDIVIA LOMELÍ and ADRIANA VALDIVIA LOMELÍ, in their
own behalf, as the seller, hereinafter known as “THE SELLERS”; -

 

— On the other part Mr. DAVID WARREN SASNETT, representing the commercial entity
known as N.S.C. AGUA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, as buyer,
hereinafter known as “THE BUYER” and by reason of not knowing the Spanish
language he is accompanied by JORGE ALEJANDRO LEÓN ORANTES BAENA, as his
translator; ———————————————————————

 

— Mr. MIGUEL ÁNGEL GARCÍA GÓMEZ, as spouse of Mrs. LOURDES VALDIVIA LOMELÍ, also
appears in order to express his consent in the operation matter of this public
instrument; ———————————————————————————

 

— Likewise, Messrs. ENRIQUE ESQUIVEL HAROS, ERNESTO CRUZ TRONCOSO SANCHEZ and
JORGE GONZALEZ HERRERA, President, Secretary and Treasurer, respectively, of the
acting Land Commissioner, representing Ejido Mazatlan of the city of Playas de
Rosarito, Baja California, to consent this operation, particularly for the
effects of the provisions stated in clause second of this instrument, as well as
to be considered jointly and severally obligated with the SELLERS in accordance
with clauses sixth and seventh hereto, and to whom hereinabove shall be referred
to as “EJIDO MAZATLÁN” and, they stated:—————————————————————

 

— That they appear to execute an AGREEMENT TO PURCHASE WITH MORTGAGE GUARANTEE,
under the terms referred to in the following statements and clauses: —

———————————— STATEMENTS ——————————————

 

— Mrs. LOURDES VALDIVIA LOMELÍ and ADRIANA VALDIVIA LOMELÍ, herein state under
oath: ———————————————————————

 

Pág. 1

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

—ONE.- That under public instrument number 5,335 (five thousand three hundred
and thirty five) dated march eighth of the year two thousand and thirteen,
issued under volume number 178 (one hundred and seventy eight) of the archives
of this notary office, first hard copy version that was duly recorded on the
twelfth day of that same month and year before the Public Registry of Property
and Commerce at Playas de Rosarito, Baja California, under file number 6’032,845
(six million thirty two thousand eight hundred and forty five), Civil Section,
they acquired by inheritance from their mother Mrs. Rosenda Lomelí Luna, in
joint proprietorship in equal parts, fraction lot 33-1 (thirty three hyphen
one), same that results from the subdivision of parcel number 33 Z-1 P 2/5
(thirty three Zee hyphen one P two diagonal five), no block number, in Ejido
Mazatlan, in the city of Playas de Rosarito, Baja California, that shall be
matter of this purchase operation, which shall be hereinafter known as the
“Property”, same that has a surface of 120,000.00 M² (one hundred and twenty
thousand) square meters and the following measurements and boundaries: To the
Northeast, in 184.622 (one hundred and eight four point six hundred and twenty
two) meters, with an expropriation from the Federal Electricity Commission, plus
4.638 (four point six three eight) meters, with fraction 33-4 (thirty three
hyphen four), plus 154.720 (one hundred and fifty four point seven hundred and
twenty) meters, with parcel number 32 (thirty two) and plus 351.963 (three
hundred and fifty one point nine hundred and sixty three) meters, with parcel
number 32 (thirty two); to the Southeast, in 551.276 (five hundred and fifty one
point two hundred and seventy six) meters, with fraction 33-2 (thirty three
hyphen two), plus 15.240 (fifteen point two hundred and forty) meters, with
fraction 33-3 (thirty three hyphen three) and plus 0.194 (zero point one hundred
and ninety four) meters, with expropriation from Corett (Commission to Regulate
the Land Possession); to the Southwest, in 4.750 (four point seven hundred and
fifty) meters, with fraction 33-3 (thirty three hyphen three); and to the
Northwest, in 12.043 (twelve point zero forty three) meters, with fraction 33-3
(thirty three hyphen three), plus 15.015 (fifteen point zero fifteen) meters
with the same boundary as the previous one, plus 40.274 (forty point two hundred
and seventy four) meters, with the same boundary as the previous one plus,
19.781 (nineteen point seven hundred and eighty one) meters, with the same
boundary as the prior ones, plus 44.835 (forty four point eight hundred and
thirty five) meters, with Corett expropriation (Commission to Regulate the Land
Possession), plus 14.682 (fourteen point six hundred and eighty two) meters,
with fraction 33-4 (thirty three hyphen four), plus 0.116 (zero point one
hundred and sixteen) meters, with Corett expropriation (Commission to Regulate
the Land Possession), plus 16.319 (sixteen point three hundred and nineteen)
meters, with expropriation from Corett (Commission to Regulate the Land
Possession), plus 14.781 (fourteen point seven hundred and eighty one) meters,
with fraction 33-5 (thirty three hyphen five) and plus 90.193 (ninety point one
hundred and ninety three) meters, with expropriation from Corett (Commission to
Regulate the Land Possession). A photocopy of the public instrument mentioned
above in this statement is hereto attached to the ledger of this instrument,
under Exhibit “A”. —————————-

 

— TWO.- That the Property mentioned hereinabove is recorded with city code
number EM-033-001 (EM hyphen zerto three three hyphen zero zero one) and is free
of liens and encumbrances, as is evidenced with the Certificate of Fiscal
Encumbrance and the receipt of the annual property tax of said Property dated
february sixth of two thousand and thriteen, certficate number 04-5378,
documents that are exhibited before me and are duly attached to this
instrument’s ledger under exhibit “B”. ——-

 

Pág. 2

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— THREE.- That before the State Commission of Public Services of Tijuana, the
Property does not appear to bear debt, same that is evidenced with the
certification duly exhibited to me, which states that the property does not
currently have a potable water usage network nor sanitary system, therefore
pending the payment of dues regardin connection and installation rights that
correspond to same once the zoning is defined and granted by said authority,
this document is attached to the ledger of this instrument as exhibit
“C”.————————————————————————

 

— FOUR.- That they exhibit the topographic survey of said Property duly
authorized by the City Land Department, office of the Urban Administration
Directorate of the City of Playas de Rosarito, Baja California, of which a
reduced true and correct photocopy is hereto attached to the ledger of this
instrument under exhibit “D”.——————-

 

— FIVE.- That they also exhibit the appraisal of the mentioned Property, same
that was prepared by Mr. Marcelo González Alvear, expert surveyor authorized by
the City of Playas de Rosarito, Baja California, with registry number PV-023/99
(PV hyphen zero two three), and Sociedad Hipotecaria Federal (mortgage company)
with number 0400663 (zero four zero zero six six three), document that I herein
attach to the ledger of this instrument under exhibit “E”. The appraisal is
further certified and/or validated by Unidad de Valuación de ABC Capital,
Sociedad Anónima, Institución de Banca Múltiple. ————————————————————————————

 

— SIX.- That by writ dated march fifteen two thousand and thirteen, with return
receipt dated on the nineteenth of the same month and year, the City Office of
Playas de Rosarito, Baja California, was given notice of the intention to sell
the Property described hereto in statement ONE of this instrument, for a price
of $100.00 dollars (one hundred dollars) currency of the United States od
America, per square meter, in order for said City Office to express their right
of first preference same that corresponds when the Property is located within
one of the areas declared as reserved for the growth of the population of said
community, or within the areas that compose the corresponding declaration for
reserve in accordance with the applicable plans and/or urban development
programs, since with Official Letter number PM/161/2013 (PM diagonal one six one
diagonal two thousand thirteen) dated april eleven of the year two thousand
thirteen, the City of Playas de Rosarito, Baja California, formally notified to
THE SELLERS that they did not wish to exercise the right of first preference to
acquire said Property; copy with receipt stamp of the refered writ and of the
original official letter that are herein attached to the ledger of this
instrument under exhibits “F” y “G”, respectively. —————————————————————

 

Pág. 3

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— SEVEN.- That by writ dated march fifteenth of the year two thousand and
thirteen with proof of receipt dated on the nineteenth day of the same month and
year, the State Government of Baja California, was given due notice through the
Major Clerk Office, residing in Playas de Rosarito, of the intention to purchase
the Property that was described in Statement ONE of this instrument, at a price
of $100.00 dollars (one hundred dollars) currency of the United States of
America, per square meter, in order for the State Government to express if the
property was included in the areas declared as reserved for the population
growth, or within the areas composed of in the applicable plans and/or urban
development programs in case to consent if they wished to exercise their right
of first preference to acquire the Property, since as of Official Letter number
124/OMR/2013 (one two four diagonal OM diagonal two zero one three) dated april
three, two thousand and thirteen, the Delegate of the Major Clerk Office in
Playas de Rosarito, Baja California, notified the SELLERS that the State had no
interest in acquiring the referred Property and that same, in accordance with
the Urban Development Program of the Center for Population Growth of that city,
published in the State Registrar on october nineteen, two thousand and seven, is
considered urban reserve; stamped copy of referred writ and original of the
official letter mentioned above are attached to the ledger of this instrument
under exhibits “H” and “I”, respectively.————————————————————————

 

— EIGHT.- Whereas under instrument number 22,885 (twenty two thousand eight
hundred and eighty five), dated march fifteen, two thousand and thirteen, issued
on volume 289 (two hundred and eighty nine), from the archives of Notary Office
Number One in Playas de Rosarito, Baja California, of which Luis A. Durazo
Bazúa, is in charge, in which it is evidenced that the SELLERS gave notice to
Ejido Poblado Mazatlán, through Messrs. Enrique Esquivel Haros, Ernesto Cruz
Troncoso Sánchez and Jorge González Herrera, in their capacities as President,
Secretary and Treasurer, respectively, of said Ejido, by writ and a copy of the
survey duly certified by the City Land Department, notifying their will to sell
fraction 33-1 (thirty three hyphen one), resulting from subdivision of Parcel 33
Z-1 P2/5 (thirty three Z hyphen one P two diagonal five) with a surface of
twelve hectare located in Ejido Poblado Mazatlán, at the price and under the
conditions indicated thereat, of which a copy is attached to the ledger of the
instrument thereto, having evidenced further that the consent expression of the
persons in the sense that they would immediately comply to the provisions stated
in article eighty four of the Agricultural Act, by posting in visible places of
the Ejido the corresponding notice document. Likewise by writ of april sixteen
of two thousand thirteen, Ejido Poblado Mazatlán through their representatives
of the Commissionary Land beforementioned, indicated to the SELLERS that the
term of thirty days had lapsed observing article eighty four of the Agricultural
Act and that no next of kin, fellow commoner, neighbor, that had worked at the
Property for more than one year, or any other person of that Ejido community had
appeared to exercise the right of preference notified in the mentioned
instrument number 22,885 (twenty two thousand eight hundred and eighty five).
The original deed in the beforementionend instrument and writ are duly exhibited
to me and therefore attached to the ledger of this instrument under the letter
“J”.—————————-

 

Pág. 4

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— NINE.- Mrs. ADRIANA VALDIVIA LOMELÍ, herein expresses that she is married to
Jesús César Veleta Barrera, under asset separation regimen which is credited
with the certified copy of the Marriage Certificate that I attest to, and is
herein attached in photocopy duly compared to its original under exhibit “K”,
reason for which the appearance of her spouse is not required in this act. On
her part Mrs. LOURDES VALDIVIA LOMELÍ, states she is married under common
property regime to Mr. MIGUEL ÁNGEL GARCÍA GÓMEZ, same that is credited with
certified copy of her marriage certificate of which photocopy is herein attached
under the letter “L”, reason by which Mr. Miguel Ángel García Gómez, appears
hereto to the execution of this act in order to grant conformity with the
contents herein.—————————————

 

— TEN.- That the property matter of this operation is not under litigation, nor
action, suit or proceeding of any nature has been brought against the SELLERS or
is related to their ownership and corresponding deed affecting their capacity to
enter into this agreement and/or transfer such property onwership in favor of
the BUYER; nor does such Property form part of any probate proceedings either
testamentary or intestate, nor is it matter of contingency nor conflict
regarding possession and exploitation of same and it has not been solicited nor
affected to satisfy agricultural needs nor to be expropriated.
—————————————————————————————

 

— ELEVEN.- The parties continue stating that the referred Property is not
subject of any claim, condition, option, lease, ownership reservation, seizure,
mortgage, lien, right of preference, or any other burden, restriction or
limitation of ownership including the preventive recording, save for the present
operation that is matter of this instrument, preventive notice that was duly
filed by the undersigned notary public on may sixth, two thousand thirteen, by
which on the eighth day of the same month and year, the Public Registry of
Property and Commerce in the city of Playas de Rosarito, Baja California, duly
issued the Certificate of Liens in which it is stated that the property is free
of liens and ownership affectation, referred documents that are herein attached
under exhibit “M”. ———————————————————————

 

— TWELVE.- Further, the SELLERS state no cause whatsoever exists for which any
action, suit or proceeding by a third party should be brought, including by any
authority related in part or totally to the referred Property or related to the
title deed of same to the SELLERS, and that said Property is not contaminated,
with hazardous materials nor residues or with any other material or residue, nor
does it possess any potential contamination conditions. ————————————————————

 

Pág. 5

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— THIRTEEN.- That neither their mother Mrs. Rosenda Lomelí Luna (also known as
Rosenda L. de Valdivia), nor their father, Mr. Bernabé Valdivia Tovar, have
married other persons different that themselves, and that they did not procreate
children other than the SELLERS, either together nor with any other person,
therefore no other person different than them exists that may have or has a
right to claim part or all the inheritance received from their mother Mrs.
Rosenda Lomelí Luna, as was duly stated in Statement ONE of this
instrument.———————————————————-

 

— Mr. DAVID WARREN SASNETT states hereby: ————————————

 

— FOURTEEN.- That under oath he expresses that his principal has not within the
past twenty four months acquired property that is adjacent with the property
herein purchased. ——————————————————————————————

 

— FIFTEEN.- That considering the statements from the SELLERS, his principal
wishes to acquire ownership of the Property mentioned herein.. ————————-

 

— Messrs. ENRIQUE ESQUIVEL HAROS, ERNESTO CRUZ TRONCOSO SANCHEZ and JORGE
GONZALEZ HERRERA, President, Secretary and Treasurer, respectively, of EJIDO
MAZATLÁN, in Playas de Rosarito, Baja California, under oath hereby state:
——————————————————

 

— SIXTEEN.- That the representation under which they appear is duly evidenced in
the Chapter Capacity of this present instrument. ———————————————

 

— SEVENTEEN.- That they appear to the execution of this act in order to express
Ejido Mazatlan’s consent with its contents and the operation that is hereby
formalized, particularly regarding clauses two, six and seven of this public
instrument.————-

 

— Having expressed the above, the parties herein are subject to the following:
——

 

————————————— CLAUSES ———————————————

 

— FIRST.- LOURDES VALDIVIA LOMELÍ and ADRIANA VALDIVIA LOMELÍ, hereby SELL, in a
perfect and definitive manner and convey the ownership of the Property to the
commercial entity known as N.S.C. AGUA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE,
who purchases and acquires said Property with its own funds as is stated by its
attorney in fact Mr. David Warren Sasnett, the Property identified as fraction
of lot 33-1 (thirty three dash one), resulting from the subdivision of parcel
number 33 Z-1 P 2/5 (thirty three Z dash one P two diagonal five), no block
number, in Ejido Mazatlan, in the City of Playas de Rosarito, Baja California,
with the surface, measurements and boundaries described in Statement ONE of this
instrument, same that are to be considered as herein integrally transcribed, as
if inserted hereto for all corresponding legal effects.-

 

— In the current purchase these are included: uses, customs, easements,
occupation, surface and all that corresponds to rights and facts to the
Property. ———————

 

— SECOND.- The price of the sale of the Property matter of this instrument is
the amount of $12’000,000.00 dollars (twelve million dollars) currency of the
United States of America, hereinafter the “Price”, that according to the
exchange rate of $11.97 (eleven point ninety seven cents) currency of the United
States of America, per $1.00 (one dollar) of the united states, that the parties
mutually agree on, equals an amount of $143’640,000.00 (one hundred forty three
million six hundred and forty pesos) Mexican currency.————————————————————————

 

Pág. 6

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— THE BUYER shall pay the Price to the SELLERS, in the following manner: ————

 

— a).- Through the payment of an amount of $250,000.00 dollars (two hundred and
fifty thousand dollars) currency of the United States of America, same that the
SELLERS expressly recognize hereby have been paid by the BUYER prior to the date
of this act therefore the SELLERS grant hereby in favor of the BUYER, the
receipt so broad as the law permits for that said amount, not reserving rights
to action or right whatsoever to exercise to claim all or part of such amount,
and signing this instrument as proof of the delivery, reception and severance of
said payment. ———————-

 

— b).- The balance due of the Price therefore the amount of $11’750,000.00
dollars (eleven million seven hundred and fifty thousand dollars) currency of
the United States of America, the BUYER hereby shall pay in two installments as
follows: (i) At the date of execution of this instrument, an amount of
$1’700,000.00 dollars (one million seven hundred thousand dollars) currency of
the United States of America; and; (ii) on May fifteen, two thousand and
fourteen, the amount of $10’050,000.00 dollars (ten million fifty thousand
dollars),currency of the United States of America. ————————-

 

— c).- In this act the SELLERS expressly instruct the BUYER, for the partial
payment of the Price that should be effected on the date of the execution hereto
for an amount of $1’700,000.00 dollars (one million seven hundred thousand
dollars) currency of the United States of America, to made to the SELLERS by 3
(three) checks made out as follows: (i) one for an amount of $350,000.00 dollars
(three hundred fifty thousand dollars) currency of the United States of America
to Mrs. LOURDES VALDIVIA LOMELÍ; (ii) another for an amount of $350,000.00
dollars (three hundred fifty thousand dollars) currency of the United States of
America to Mrs. ADRIANA VALDIVIA LOMELÍ; and (iii) the last for an amount of
$1,000,000.00 dollars (one million dollars) currency of the United States of
America, to EJIDO MAZATLÁN. In this act the BUYER under the instruction of the
SELLERS hereby delivers the check referred to in section (i), of paragraph c) of
this clause to Mrs. LOURDES VALDIVIA LOMELÍ, the check referred to in number
(ii) of section c) of this clause to Mrs. ADRIANA VALDIVIA LOMELÍ and the check
referred to in section (iii) of paragraph c) of this clause to EJIDO MAZATLÁN,
whom receive said checks and in this act the SELLERS and EJIDO MAZATLÁN, by its
President, Secretary and Treasurer, indicate that this instrument is the most
broad receipt according to law evidencing payment of the abovementioned amounts
therefore the signature on this instrument is considered proof of delivery,
receipt and settlement for those mentioned payments therefore they grant in
favor of the BUYER release as broad as the law permits, without reserving rights
or action whatsoever to exercise in order to claim all or part of the mentioned
amounts. ————————-

 

Pág. 7

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— d).- In this act the SELLERS expressly instruct the BUYER for the second and
last payment of the Price that shall be paid on may fifteen of two thousand and
fourteen, for an amount of $10’050,000.00 dollars (ten million fifty thousand
dollars) currency of the United States of America, that should be paid by 3
(three) checks made out as follows: (i) one for an amount of $965,000.00 dollars
(nine hundred sixty five thousand dollars) currency of the United States of
America to Mrs. LOURDES VALDIVIA LOMELÍ; (ii) another for an amount of
$965,000.00 dollars (nine hundred sixty five thousand dollars) currency of the
United States of America to Mrs. ADRIANA VALDIVIA LOMELÍ; and (iii) the last for
an amount of $$8’120,000.00 dollars (eight million one hundred twenty thousand
dollars) currency of the United States of America, to EJIDO MAZATLÁN.
——————————————————————

 

— THE BUYER following said instructions from the SELLERS, shall deliver the
check referred to in point (i) of section d) of this clause to LOURDES VALDIVIA
LOMELÍ, the check referred to in section (ii) of point d) of this clause to Mrs.
ADRIANA VALDIVIA LOMELÍ and the check referred to in point (iii) of section d)
of this clause to EJIDO MAZATLÁN, against the delivery of each of them, the
receiving parties shall grant a receipt as required by law for the assurance of
the BUYER. Likewise the SELLERS and EJIDO MAZATLÁN through its President,
Secretary and Treasurer, grant in favor of the BUYER the most broad receipt
required by law evidencing payment of those amounts and the total Price, not
reserving rights of action nor any other right to exercise against claiming all
or part of the price. ——————————————————-

 

— f).- The amounts of the payments of the Price mentioned above shall not cause
common interests, however in case of late payment, the parties agree on interest
to be paid at a monthly rate of 1.5% (one point five) percent monthly, on the
amount of the outstanding payment that duly corresponds. ———————————————

 

— g).- The appearance and signature of this public instrument on the part of
EJIDO MAZATLÁN, is considered evidence of the (i) acceptance and agreement
between EJIDO MAZATLÁN and the SELLERS regarding the form and terms in which the
Price of the purchase of the Property is to be paid, and shall be paid by the
BUYER according to the conditions mentioned in this clause, and (ii)
instructions that the SELLERS make to the BUYER regarding the form and terms in
which the obligation of payment to the SELLERS shall be executed regarding the
balance due of the Price of the aforementioned Property.——————————————————————-

 

— The remaining balance that shall be paid in dollars of the United States of
America, referred to in section d) of this clause, may be paid in its equivalent
in Pesos Mexican currency at the exchange rate to comply with dollar
transactions in United States Currency to be paid in the Mexican Republic duly
enforced at the time of payment according to the publication of Banco de México
in the Official Federal Registrar effected on the business banking day
immediately prior to the one in which the payment is to be effectively made.
Notwithstanding the before, the parties agree that in no case shall the BUYER
pay the pending balance of the price referred in section d) of this clause, at
an exchange rate of less than $11.97 (eleven pesos point ninety seven cents)
Mexican currency, per $1.00 (one dollar) of the united states, agreed to by the
parties in this clause. ——————————————————————-

 

Pág. 8

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— THIRD.- The parties agree as of this moment on the delivery and receipt of the
last partial payment of the outstanding Price for the purchase of the Property,
corresponding to may fifteen, two thousand fourteen, referred to paragraph d) of
the previous next to last clause, to be carried out at the premises of the
Notary Office in which the current contract is taking place, in order for the
SELLERS and EJIDO MAZATLÁN to grant and sign the documents related to the
cancellation of the mortgages referred to in clause fifth of this instrument.
For that same purpose, the SELLERS and EJIDO MAZATLAN are hereby obligated to at
the time of receipt of the last payment of the Price: (i) deliver receipts of
conformity corresponding to same, (ii) to grant and sign documents that
according to law are required to cancel the mortgages and (iii) to instruct such
Notary Public to carry out the recording of said mortgages before the
corresponding Public Registry of Property and Commerce. ——

 

— The SELLERS and EJIDO MAZATLAN recognize and agree that the BUYER without
incurring in delinquency or any other liability, shall not be obligated to make
the payment referred in the paragraph above if the SELLERS and/or EJIDO MAZATLÁN
do not issue the corresponding receipts for payment and/or they default on their
obligation of granting and signing the required documents for the definitive
cancellation of the mortgages and their recording before the competent Public
Registry of Property and Commerce. ———————————————————-

 

— FOURTH.- The agreed Price is the real price of the operation and the one that
justly and legitimately corresponds to the Property sold to the BUYER, reason
for the non-existence of damages, error or unlawful enrichment, however in all
cases the SELLERS and EJIDO MAZATLÁN expressly waive their right to exercise the
actions that may correspond to such causes and to the terms under which same
should be brought. ———————————————————————————————

 

— FIFTH.- The commercial entity known as N.S.C. AGUA, SOCIEDAD ANÓNIMA DE
CAPITAL VARIABLE, through its attorney in fact Mr. David Warren Sasnett, in
special guarantee and punctual compliance of the payment of the debt regarding
this instrument, its late interest, although exceeding three years however not
the term for lawful squatting rights, shall be recorded before the Public
Registry of Property and Commerce along with this instrument, as well as the
cost and expenses of trial if applicable, constitute the following MORTGAGES in
first place and grade on the Property that under this instrument it so acquired,
same that has the surface and measurements and boundaries described in Statement
ONE of this instrument, and that are herein considered reproduced as if inserted
hereto. ———-

 

Pág. 9

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— 1.- Said mortgage is established in favor of LOURDES VALDIVIA LOMELÍ, to
guarantee the payment of $965,000.00 dollars (nine hundred and sixty five
thousand dollars) currency of the United States of America.——————————-

 

— 2.- Said mortgage is set up in favor of ADRIANA VALDIVIA LOMELÍ, guaranteeing
payment for $965,000.00 dollars (nine hundred and sixty five thousand dollars)
currency of the United States of America.——————————————-

 

— 3.- And, in favor of EJIDO MAZATLÁN, of the city of Playas de Rosarito, Baja
California, to guarantee the payment of $8’120,000.00 dollars (eight million one
hundred and twenty thousand dollars) currency of the United States of America.

 

— The mortgages set up are comprised of the plot of land and the constructions
that are in the future built on same and all that corresponds by law or may
correspond to same in the future, as well as all that should be considered as
immovable and forming part of the Property as well as those provided in articles
2,763 (two thousand seven hundred and sixty three) of the Civil Code for the
State of Baja California, in the understanding that his mortgage does not
include industrial fruits under the terms of article 2,764 (two thousand seven
hundred and sixty four) of such Code. —————

 

— Once the balance due on the Price of sale of the Property is paid by the
BUYER, the SELLERS and EJIDO MAZATLÁN, in observation of clause third, shall
grant and sign in favor of the BUYER the documents necessary and convenient for
the cancellation of the mortgages herein setup in clause fifth.
—————————————————

 

— SIXTH.- The SELLERS grant in this act to the BUYER the material and legal
possession of the Property object of this sale and without any limitation
whatsoever bind themselves to the BUYER regarding warranty of title and right of
possession and unknown defects under the law. —————————————————————

 

— The BUYER herein expresses that the material and legal possession of the
Property is received and accepts the operation in all its terms and conditions.
———————

 

— SEVENTH.- EJIDO MAZATLÁN shall be without limitation whatsoever jointly liable
with the SELLERS before the BUYER regarding the warranting title and right of
possession and unknown defects regarding the Property, in accordance with the
provisions stated in article 1,862 (one thousand eight hundred and sixty two)
and 1,864 (one thousand eight hundred and sixty four) of the Civil Code for the
State of Baja California and other related and applicable rules of said Code and
any other applicable regulation or act.———————————————————————

 

— EIGHTH.- The SELLERS warrant the BUYER under oath for truth that no action,
suit, litigation or proceeding against them exists that may affect their
capacity to sell the Property or that affects their ownership and title deed,
either pending resolution or the feasibility of same being brought by a third
party including authorities, involving the Property partially or totally and
that no such cause for which any action to be brought, suit, or proceeding of
any kind against the SELLERS with respect to their title of ownership exists.
——————————————————————————

 

Pág. 10

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— NINTH.- Mr. MIGUEL ANGEL GARCIA GOMEZ, as the spouse of Mrs. Lourdes Valdivia
Lomelí, herein expresses his conformity with the operation of sale for all
corresponding legal effects. ———————————————————————

 

— TENTH.- The taxes, duties, fees and expenses, inclusive of the recording of
this instrument before the Public Registry of Property and Commerce and others
arisen from this operation shall be borne by the BUYER, save for the income tax
that may be generated charged to the SELLERS and in its case by EJIDO MAZATLÁN.
—————

 

— ELEVENTH.- THE SELLERS AND THE BUYER hereby instruct the notary, who accepts,
to give due notice to the Ministry of Foreign Affairs within the legal term of
60 (sixty) business days, thereby observing article 10 (ten) section I (first)
of the

 

Foreign Investment Act.. ————————————————————————

 

————————————- CAPACITY ———————————————

 

— Mr. DAVID WARREN SASNETT, proved the legal existence of N.S.C. AGUA, SOCIEDAD
ANÓNIMA DE CAPITAL VARIABLE, and his appointment as attorney in fact and the
capacities with which he appears to this act with the following:
————————————————————————————

 

Pág. 11

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— I. The incorporation charter of his principal, with certified copy of the
first issue of public instrument dated may twelve of two thousand and ten,
number 74,776 (seventy four thousand seven hundred and seventy six) volume 3,234
(three thousand two hundred and thirty four) of the books of Notary Public
Number Eight of this city, Mr. Ricardo Del Monte Núñez, first issue of which is
recorded in the Public Registry of Property and Commerce of this city under
electronic commercial number 31187*2 (three one eight seven star two), dated may
thirteen of two thousand and ten, by permit granted by the Ministry of Foreign
Affairs under number 0201096 (zero two zero one zero nine six), file 20100200383
(two zero one one zero zero two zero zero three eight three), page 100512028001
(one zero zero five one two zero two eight zero zero one), dated may twelve of
two thousand and ten, wherein the commercial entity named N.S.C. AGUA, Sociedad
Anónima de Capital Variable, with address at Tijuana, Baja California, of an
indefinite duration, minimum fixed capital of fifty thousand pesos, foreign
investment admission clause, of which document I herein transcribed the
applicable: “… CLAUSES.-… SECOND.- The purpose of the entity is:- a).- The
desalinization, treatment and distribution of water for its commercialization,
prior obtainment of the permits or concessions that in its case the competent
authorities grant.- b).- The purchase, sale, marketing, lease, granting and
receiving in gratuitous loan, all types of property, as well as the derivative
rights of same, including all kinds of commercial spaces, offices, storage
facilities or any other type of premises necessary for the attainment of the
corporate purpose.- c).- To acquire, sell and in general to negotiate with all
types of stock, partners’ interest or any other class of negotiable documents or
securities legally allowed.- d).- To issue, subscribe, accept, endorse and
guarantee negotiable documents.- e).- To obtain or grant loans, granting or
receiving guarantees of any kind with respect to own obligations or of third
parties.- f).- To build, acquire, transfer, give or take in lease any movables
or property necessary to attain the corporation´s purpose.- g).- To obtain or
grant, under any title, patents, trademarks, commercial names, copyrights and
concession for all types of activities.- h).- To celebrate all kinds of
agreement and contracts related to the abovementioned purposes, subject to the
provisions in the bylaws.- The corporation may not be dedicated to activities of
those referred to in articles fifth and sixth of the Foreign Investment Act.- …
SIXTEENTH.- With the limitations passed by the Stockholders Meetings, the Board
of Directors shall have the following capacities:- GENERAL POWER OF ATTORNEY FOR
LAWSUITS AND COLLECTIONS, with all general and special capacities including
those that require special or express cause in accordance with the law under the
terms of the first paragraph of article 2,428 (two thousand for hundred and
twenty eight) of the Civil Code for the State of Baja California and the related
articles of the other States in which this power is to be exercised.-
Subsequently, the attorney may appear and exercise the appointment before all
kinds of persons, either individuals or entities, public or private,
decentralized organizations, subsidized institutions, Mexican Institute of
Social Security, Institute for the National Workers Housing Fund,
administrative, judicial, civil, criminal, labor, tax, federal, state or city
authorities, in trial or out of court, as broad as possible, with capacity to
bring and desist of all suits, proceedings or trials including the “amparo”
proceedings, to file appeals and desist from same, enter into transaction, into
arbitration, articulate and answer depositions, recuse, receive payments, file
claims, criminal charges or lawsuits and desist from same, to grant pardon as
victim, to support the district attorney and request return of objects,
intervene in auction as bidder, tender bids, improve same and request asset
allocation in favor of the principal.- GENERAL POWER OF ATTORNEY FOR ACTS OF
ADMINISTRATION.- with all general and special capacity requiring special or
express clause according to the law and terms of the second paragraph of article
2,428 (two thousand four hundred and twenty two) and 2,461 (two thousand four
hundred and sixty one) of the Civil Code for the State of Baja California and
others related and applicable in the other States wherein the power is
exercised.- CAPACITY IN LABOR MATTERS, with the broadest capacity to appear on
behalf of the principal before the Labor Board Local or Federal and all labor
authorities, with the capacity to hire and terminate employees and officers
under the terms of articles 11 (eleven), 46 (forty six), 47 (forty seven), 523
(five hundred and twenty three), 786 (seven hundred and eighty six ) and other
related of the Federal Labor Act duly amended, with the capacity to enter into
all kinds of conciliatory settlements, agreements, answer suits and file
demurrer, with capacity to receive notices and generally to act as manager or
representative within all labor proceedings.- GENERAL POWER FOR ACTS OF
OWNERSHIP.- with all general and special capacity that require special or
express clause according to the terms of the third paragraph of article 2,428
(two thousand four hundred and twenty two) and 2,461 (two thousand four hundred
and sixty one) of the Civil Code for the State of Baja California and 2,587 (two
thousand five hundred and eighty seven) of the Civil Code for the Federal
District in Mexico and others related and applicable in the other States wherein
the power is exercised.- POWER TO ISSUE AND SUBSCRIBE NEGOTIABLE DOCUMENTS AND
TO DRAW CHARGED ON CORPORATION BANK ACCOUNTS.- In accordance with article nine
of the General Act for Negotiable Documents and Operations, may on behalf of the
corporation, subscribe, issue, make, draw and guarantee negotiable documents,
commercially binding same and to execute credit operations, as well as to open,
close and manage company bank accounts.- CAPACITY OF SUBSTITUTING.- The Board of
Directors has the power to partially or totally deputy the powers conferred
herein, having the capacity of granting general or special powers within the
capacity such body holds and revoking same. The following matters are reserved
for the Board of Directors and with the purpose of insuring consistency in any
power duly granted by the company (either granted by resolution passed in
stockholders meeting or by an attorney in fact with capacity to delegate) with
capacity to carry out any of the following tasks, in order to be exercised, the
respective power should contain the limitation of requiring the prior approval
of the Board of Directors: (a) to invest in, or carry out the formation of any
subsidiary or affiliate of the corporation, to purchase or enter into any type
of acquisition of stock or related interests.- (b) to acquire, sell, transfer or
in any other form dispose of the shares of the corporation in any of its
subsidiaries; (c) to sell, transfer or in any other manner dispose of the assets
or property of the company or its subsidiaries, for an individual value of
$50,000.00 dollars (fifty thousand dollars, currency of the United States of
America) or its equivalent in Pesos Mexican currency, or in a total exceeding
$50,000.00 dollars (fifty thousand dollars, currency of the United States of
America) or its peso equivalent, in a series of operations, related or not,
except for an amount being authorized by the Board of Directors in the Budget,
as is defined in the bylaws of the company.- (d) to decide regarding the manner
in which the corporation and any of its legal representatives vote in stock,
participation and/or other interests of the company in any subsidiary;- (e) to
set pledge, mortgage or guarantee on any company or subsidiary asset;- (f) to
transfer, assign, sell, lien or levy in any form or dispose of any technology,
trademark, commercial name or intellectual property, owned or in possession of
the company or its subsidiaries;- (g) to approve any operation between the
company and any direct or indirect stockholder of the company or its
subsidiaries or affiliates; (h) to enter into any contract during the normal
course of operations that individually exceeds $50,000.00 dollars (fifty
thousand dollars, currency of the United States of America) or its peso
equivalent, or that in total exceeds $50,000.00 dollars (fifty thousand dollars,
currency of the United States of America) or its peso equivalent, except for a
higher amount having been authorized by the Board of Directors in the company
Budget; (i) to enter into any agreement out of the normal day to day operations
of the company or its subsidiaries not included in the approved Budget or in the
business plan.- (j) to assume any type of obligations, including debt, that
individually exceeds $50,000.00 dollars (fifty thousand dollars, currency of the
United States of America) or its equivalent in pesos Mexican currency, or in
total exceeds $50,000.00 dollars (fifty thousand dollars, currency of the United
States of America) or its equivalent in pesos Mexican currency, with the
exception of a higher amount being authorized by the Board of Directors in the
corporation´s Budget.- (k) enter into non-compete agreements; (l) execute
joint-venture agreements;- (m) to accept any client or applications of new lines
of business of the company or its subsidiaries.- (n) to enter into lease
contracts for more than a year.- (o) to participate in any arbitration
proceeding, either judicial, bankruptcy or similar.- (p) to accept any economic
or non-economic benefit for the company or its subsidiaries, direct or indirect,
from any of its direct or indirect stockholders or their subsidiaries or
affiliates; (q) to enter into any credit contract or other financial agreements,
including increasing existing lines of credit; (r) to hire employees whose
annual salary exceeds $150,000.00 dollars (one hundred fifty thousand dollars
United States Currency) or its equivalent in pesos Mexican currency except for
when the Board of Directors approves a higher amount in the Budget of the
corporation; (s) to establish plans of profit distribution, pension plans,
employee benefits or bonuses; and- (t) (i) make major changes in department
functions, number of personnel employed, cost of personnel or general management
of the corporation or its subsidiaries; (ii) to celebrate any contract to
receive department functions, personnel of general management functions from the
company or its subsidiaries, from third parties, as well as (iii) to make major
changes to the terms of any of those agreements).- For the effects of these
bylaws, (A) “normal course of operations” shall mean (i) to develop and operate
desalinization plants in Mexico, and (ii) to deliver and sell desalinized water
to clients in Mexico and the United States of America, and (B) “Budget” shall
mean estimated operative and/or capital cost annually prepared by the General
Director and approved by the Board of Directors, or any estimated cost of
operation and/or capital for a project prepared by the Board of Directors,
without including in both cases any modification that is approved from time to
time by the Board of Directors.-… TWENTIETH.- The Board of Directors may approve
resolutions out of meeting, in the understanding that such resolutions should be
unanimously approved in writing by all the members of the Board of Directors.-
CORPORATION SURVEILLANCE.- TWENTYFIRST.- The surveillance of the corporation
shall be in charge of two Examiners, whom may have deputies. Examiners may or
may not be shareholders, they may be re-elected and they shall continue in their
posts until the persons appointed to deputy them take possession of their posts.
Series A shareholders shall have the right to elect an Examiner and its
corresponding deputy and Series B shareholders shall have the right to elect an
Examiner and its deputy.-… SHAREHOLDERS MEETING.- TWENTYTHIRD.- The shareholders
meeting is the highest ranking body of the entity.-… TRANSITORY PROVISIONS.- …
SECOND.- The minimum fixed capital of N.S.C. AGUA, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE shall be the amount of $50,000.00 Pesos (Fifty thousand 00/100 pesos
Mexican currency), represented by 50,000 (fifty thousand) shares of common
stock, nominative of Class I, with a nominal value of $1.00 peso (One Peso
00/100 Mexican currency) each one.- The variable part of the corporate capital
of N.S.C. AGUA, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE shall be of $75,000.00
pesos (Seventy five thousand Pesos 00/100 Mexican currency), represented by
75,000 (seventy five thousand) shares of common stock, nominative of Class II,
with a face value of $1.00 peso (One Peso 00/100 Mexican currency) each one.-
The shares that represent the corporate capital of the company have been
entirely subscribed and shall be paid in the following manner:- 1.- Norte Sur
Agua, Sociedad de Responsabilidad Limitada de Capital Variable, in this act
subscribes 50,000 (fifty thousand) common shares, nominative of Class I, Series
A and 74,999 (seventy four thousand nine hundred and ninety nine) common
nominative shares of Class II, Series A, and herein pays them in cash.- 2.- Mrs.
Alejandro de la Vega Valladolid herein subscribes and pays in cash 1 (One)
common and nominative share of Class II stock, series A.- … THIRD.- The grantors
considering this their first shareholders meeting by unanimous vote have adopted
the following resolutions.- 1.- The Board of Directors shall be composed as
follows:- BOARD OF DIRECTORS.- ADVISORS APPOINTED BY SHAREHOLDERS OF SERIES A
STOCK - PROPRIETORS.- Mr. Alejandro de la Vega Valladolid.- Mr. Gough Thompson.-
Mr. Victor Vilaplana.- ADVISORS APPOINTED BY SERIES “B” STOCK SHARHEOLDERS.-
PROPRIETORS.- Frederick W. McTaggart.- Wilmer Pergande.- David W. Sasnett.- It
is hereby agreed that all Deputy Advisors appointed by the shareholders of the
corporation shall be all persons of which eventually the shareholders give
notice to, to the Co-Presidents of the Board of Directors and/or the Secretary
of the Company. The officer that receives notice of the corresponding
designation on the part of the shareholders, shall notify in writing to the
other members of the Board of Directors on the appointment of the respective
deputy advisers.- 2.- Messrs. Gough Thompson and Alejandro de la Vega
Valladolid, are hereby designated as Co-Presidents of the Board of Directors;
Mr. Jorge León Orantes Baena is appointed hereby as Deputy Secretary, the latter
two not being part of the Board of Directors.- 3.- Mr. José Elias Quezada García
is appointed as Examiner of the corporation by series A shareholders. Likewise,
stockholders of Series A in this act designate Mr. Juan Antonio Corrales
Pollorena as deputy examiner of Mr. José Elias Quezada García. The herein
appointed Deputy Examiner is solely designated to be able to act representing
the Examiner on behalf of which he was so designated.-…. 4.- Messrs. Frederick
W. McTaggart, David W. Sasnet and Ismael Sánchez González are hereby designated
as General Director, Director of Finance and Corporate Controller of the
corporation, respectively, having the capacities herein stated same that shall
be exercised at all times with the limitations contained in this instrument.-
The exercise of these posts by any foreign citizen in Mexico as well as its
powers are subject to the obtainment of the corresponding migratory permit that
to such effect the Ministry of the Interior issues thereby.- FOURTH.- Messrs.
Frederick W. McTaggart, David W. Sasnett, Juan Antonio Corrales Pollorena, and
Ismael Sánchez González, are hereby granted a GENERAL POWER, to be jointly or
separately exercised, with the following capacities:- GENERAL POWER FOR LAWSUITS
AND COLLECTIONS, with all general and special capacities including those that
require special or express cause in accordance with the law under the terms of
the first paragraph of article 2,428 (two thousand for hundred and twenty eight)
of the Civil Code for the State of Baja California and the related articles of
the other States in which this power is to be exercised.- Subsequently, the
attorney may appear and exercise the appointment before all kinds of persons,
either individuals or entities, public or private, decentralized organizations,
subsidized institutions, Mexican Institute of Social Security, Institute for the
National Workers Housing Fund, administrative, judicial, civil, criminal, labor,
tax, federal, state or city authorities, in trial or out of court, as broad as
possible, with capacity to bring and desist of all suits, proceedings or trials
including the “amparo” proceedings, to file appeals and desist from same, enter
into transaction, into arbitration, articulate and answer depositions, recuse,
receive payments, file claims, criminal charges or lawsuits and desist from
same, to grant pardon as victim, to support the district attorney and request
return of objects, intervene in auction as bidder, tender bids, improve same and
request asset allocation in favor of the principal.- GENERAL POWER OF ATTORNEY
FOR ACTS OF ADMINISTRATION.- with all general and special capacity requiring
special or express clause according to the law and terms of the second paragraph
of article 2,428 (two thousand four hundred and twenty two) and 2,461 (two
thousand four hundred and sixty one) of the Civil Code for the State of Baja
California and others related and applicable in the other States wherein the
power is exercised.- CAPACITY IN LABOR MATTERS, with the broadest capacity to
appear on behalf of the principal before the Labor Board Local or Federal and
all labor authorities, with the capacity to hire and terminate employees and
officers under the terms of articles 11 (eleven), 46 (forty six), 47 (forty
seven), 523 (five hundred and twenty three), 786 (seven hundred and eighty six )
and other related of the Federal Labor Act duly amended, with the capacity to
enter into all kinds of conciliatory settlements, agreements, answer suits and
file demurrer, with capacity to receive notices and generally to act as manager
or representative within all labor proceedings.- POWER TO ISSUE AND SUBSCRIBE
NEGOTIABLE DOCUMENTS AND TO DRAW CHARGED ON CORPORATION BANK ACCOUNTS.- In
accordance with article nine of the General Act for Negotiable Documents and
Operations; … and,- CAPACITY TO GRANT AND REVOKE GENERAL AND SPECIAL POWERS,
with or without delegation powers.- This power is subject to the limitations
stated in Clause SIXTEENTH of the corporate bylaws of the company.- The exercise
of the capacities herein granted by any foreign national is subject to the
migratory permit that to such effect is issued by the Ministry of the
Interior.-…”.————————————————————

 

Pág. 12

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— II. The first amendment to the corporate bylaws of his principal, with
certified copy of public instrument dated February eight of two thousand and
twelve number 38,630 (thirty eight thousand six hundred and thirty), granted by
Mr. Carlos E. Ahumada Arruti, Notary Public number Thirteen of Tijuana, Baja
California, first issue of which is duly recorded in the Public Registry of
Property and Commerce of said place, under Electronic Commercial Number 31187*2
(thirty one thousand one hundred and eighty seven asterisk two), dated march
five two thousand and twelve. In said public instrument the General Special
Shareholders Meeting of N.S.C. Agua, Sociedad Anónima de Capital Variable, held
on that same date was duly formalized, at which the modification of clause fifth
of the corporate bylaws was resolved, among others. Of said document, I herein
transcribe the following: “… I THE NOTARY, resolving the request and based on
the article mentioned before and articles (109) one hundred and nine section (V)
five and (113) one hundred and thirteen of the Law for Notaries for the State of
Baja California, proceed to formalize and therefore FORMALIZE the special
shareholders meeting. … To continue I herein literally transcribe the
corresponding part of the Special Shareholders Meeting: “... RESOLUTION.- “1.
The amendment to Clause Fifth of the corporate bylaws of N.S.C. Agua, S.A. de
C.V., is hereby approved in order for said Clause to read as follows:.- FIFTH.-
The corporate capital is variable. The minimum fixed corporate capital is of
$50,000.00 (fifty thousand) PESOS MEXICAN CURRENCY, represented by 50,000 (fifty
thousand) common shares, nominative of Class I with a face value of $1.00 (one)
PESO MEXICAN CURRENCY, each one, totally subscribed and paid.- The variable part
of the capital shall have no limit and shall be represented by common nominative
shares of Class II, which shall bear the same characteristics as the Special
Shareholders Meeting determines their issuance, observing the provisions in the
corporate bylaws.- The Class I and Class II shares shall be divided in Series A
and Series B. Shares of Series A and Series B shall be of free subscription. The
Special Shareholders Meeting shall determine to which Series they shall belong.
Only the Series A shareholders may subscribe Series A stock and only the Series
B shareholders may subscribe Series B stock. In case a Series A shareholder
subscribes or acquires Series B shares, same shall automatically convert into
Series A shares. Likewise in case a Series B shareholder subscribes or acquires
Series A stock, same shall automatically convert into Series B stock.- All the
common shares confer same rights and obligations to their holders. The temporary
certificates or stock certificates duly issued shall contain all the
requirements stated in article 125 (one hundred and twenty five) of the
Commercial Entities Act, may represent one or more shares and shall be signed by
two members of the Board of Directors, one designated by the Series A holders
and the other designated by the Series B holders. … C L A U S E.- SOLE.- The
special shareholders meeting of N.S.C. AGUA, SOCIEDAD ANONIMA DE CAPITAL
VARIABLE, held on February (8) eight) of two thousand and twelve (2012)
subsequently all resolutions passed thereat shall be formalized…”.
——————————————-

 

Pág. 13

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— III. The second amendment to the corporate bylaws of N.S.C. AGUA, SOCIEDAD
ANÓNIMA DE CAPITAL VARIABLE, by certified copy of public instrument dated April
eighteen, two thousand and twelve, number 68,023 (sixty eight thousand and
twenty three), issued by Mr. Luis de Angoitia Becerra, Notary Public number one
hundred and nine of Mexico City, first issue of which was duly recorded in the
Public Registry of Property and Commerce in Tijuana, state of Baja California,
under Commercial Electronic Number 31187*2 (thirty one thousand one hundred and
eighty seven asterisk two) dated may eighteen, two thousand and twelve. In said
instrument the minute regarding the Special Shareholders Meeting of N.S.C. Agua,
Sociedad Anónima de Capital Variable, held on April thirteenth two thousand and
twelve, in which among other issues, it was resolved to modify clauses seventh,
fourteenth, fifteenth, sixteenth, seventeenth, eighteenth, nineteenth, twenty
first, twenty fourth, twenty fifth and thirtieth of the corporate bylaws, as
well as the elimination of clauses thirty ninth and forty first of the corporate
bylaws, to take effect as of April fifth two thousand and twelve. Of said
document, I herein transcribe the following: “… BACKGROUND … FOUR.- MINUTE THAT
IS FORMALIZED IN THIS CORRESPONDING PART.- The appearing party herein exhibits
before me in sixteen pages, the Minute of the Special and General Shareholders
Meeting of “N.S.C. AGUA”, SOCIEDAD ANONIMA DE CAPITAL VARIABLE, dated April
third two thousand and twelve, which integrally states: RESOLUTION.- “1. It is
hereby approved to modify clauses seventh, fourteenth, fifteenth, sixteenth,
seventeenth, eighteenth, nineteenth, twenty first, twenty fourth, twenty fifth
and thirtieth of the corporate bylaws of N.S.C. Agua, S.A. de C.V., in order for
said Clauses to read as follows as of April 5, 2012: … SIXTEENTH.- With the
limitations determined by the Shareholders Meeting, the Board of Directors,
shall have the following capacity:.- GENERAL POWER FOR LAWSUITS AND COLLECTIONS,
with all general and special clauses that are so required to have a special or
express clause, according to law under the terms of the first paragraph of
articles 2,428 (two thousand four hundred and twenty eight) and 2,461 (two
thousand four hundred and sixty one) of the Civil Code for the State of Baja
California and the corresponding codes of the other States of the Mexican
Republic in which these powers are to be exercised.- Subsequently, the attorneys
in fact may appear and execute this power before all kinds of persons, whether
individuals or entities, public or private, governmental or government
subsidized, the Mexican Institute of Social Security, The National Workers
Housing Fund, administrative, judicial, civil, criminal, labor, fiscal, federal,
state, municipal authorities, in court or extra judicially, as broad as the law
permits, and to bring and desist from all lawsuits, proceedings or trial
including the Amparo trial, file recourses and desist from same, receive
payments, file complaints, suits, criminal charges and desist from same granting
pardon from the victim, to support the district attorney and request return of
objects, intervene in auctions as bidder, make bids and improve them and request
the allocation of assets in favor of the corporation.- GENERAL POWER FOR ACTS OF
ADMINISTRATION, with all capacities both general and special including those
requiring special clause according to the terms of the second paragraph of
article 2,428 (two thousand four hundred and twenty eight) and 2,461 (two
thousand four hundred and sixty one), of the Civil Code for the State of Baja
California and its applicable articles of the States of the Mexican Republic
wherein such power is exercised.- CAPACITIES IN LABOR MATTERS, with the most
broad capacity to appear on behalf of the principal before the Conciliation and
Arbitration Boards, Federal or Local and labor authorities, with the capacity of
hiring and terminating employees and officers under the terms of articles 11
(eleven), 46 (forty six), 47 (forty seven), 523 (five hundred and twenty three),
786 (seven hundred and eighty six) and others related from the Federal Labor Act
duly amended with capacity to execute all kinds of conciliatory settlements,
covenants, answer suits and file demurrer with capacity to receive summons and
notices and in general to act as manager or representative within all kinds of
labor proceedings.- GENERAL POWER FOR ACTS OF OWNERSHIP, with all capacity
including special powers that require special or express clause according to the
law under the terms of the third paragraph of article2,428 (two thousand four
hundred and twenty eight) and 2,461 (two thousand four hundred and sixty one) of
the Civil Code for the State of Baja California and the related articles 2,554
(two thousand five hundred and fifty four) and 2,587 (two thousand five hundred
and eighty seven) of the Civil Code for the Federal District and of the other
States of the Mexican Republic wherein the power is exercised.- POWER TO ISSUE
AND SUBSCRIBE NEGOTIABLE DOCUMENTS AND TO DRAW DISPOSING OF COMPANY BANK
ACCOUNTS.- According to article nine of the General Act for Negotiable
Documents, the attorneys in fact may on behalf of the company, subscribe, issue,
draw and guarantee negotiable documents, binding the company commercially, as
well as to open, close and manage bank accounts under the corporation´s name.-
CAPACITIES OF SUBSTITUTION. The Board of Directors shall have the capacities of
partially or totally substituting the capacities herein conferred, having the
power to grant general or special powers, within the powers the attorney in fact
possesses and to revoke same.- The following issues are reserved for the Board
of Directors and with the purpose of assuring the consistency with any other
power granted by the corporation (either granted by resolution passed by the
Shareholders Meeting or by the Board of Directors, or by an attorney in fact
with powers to delegate) with the capacity to carry out any of the following
duties, the corresponding power shall have the limitation of requiring the prior
approval from the Board of Directors for its execution: (a) invest in, or form,
any subsidiary or affiliate of the corporation or purchase or carry out any type
of acquisition of shares or related interest; (b) to acquire, sell or transfer
or in any form dispose of the shares of the corporation or of any of its
subsidiaries; (c) to sell, transfer or in any other form dispose of assets or
property of the corporation or its subsidiaries, of an individual value of
$50,000.00 dollars (fifty thousand dollars currency of the United States of
America) or its equivalent in pesos Mexican currency, or that in total exceed
$50,000.00 dollars (fifty thousand dollars currency of the United States of
America) or its equivalent in pesos Mexican currency, in a series of operations,
being related or not, with the exception of a higher amount being authorized by
the Board of Directors in the Budget of the company, as is defined hereto; (d)
to decide or resolve regarding the manner in which the corporation and any of
its legal representatives shall vote shares, stock and/or any other interests of
the company in any subsidiary; (e) to place bond, mortgage or grant guarantees
on any asset either of the corporation or any of its subsidiaries; (f) to
transfer, assign, sell, lien or in any other manner dispose of any technology,
trademark, commercial name or intellectual property property or in possession of
the corporation or its subsidiaries; (g) to approve any operation between the
company and any other direct or indirect shareholder or its subsidiaries or
affiliates; (h) to execute any contract during the normal course of operations
that exceed an individual value of $50,000.00 dollars (fifty thousand dollars
currency of the United States of America) or its equivalent in pesos Mexican
currency, or that in total exceed $50,000.00 dollars (fifty thousand dollars
currency of the United States of America) or its equivalent in pesos Mexican
currency, in a series of operations, being related or not, with the exception of
a higher amount being authorized by the Board of Directors in the Budget of the
company, as is defined hereto; (i) to execute any contract out of the normal
course of operations of the corporation or its subsidiaries not included in the
approved Budget or in the business plan; (j) to assume any type of liability,
including debt that individually exceeds $50,000.00 dollars (fifty thousand
dollars currency of the United States of America) or its equivalent in pesos
Mexican currency, or that in total exceed $50,000.00 dollars (fifty thousand
dollars currency of the United States of America) or its equivalent in pesos
Mexican currency, in a series of operations, being related or not, with the
exception of a higher amount being authorized by the Board of Directors in the
Budget of the company, as is defined hereto; (k) to execute non-compete
agreements; (l) to execute joint-venture agreements; (m) to accept any client or
applications for new lines of business of the corporation or its subsidiaries;
(n) to execute lease agreements for more than one year; (o) to participate in
any arbitration, trial, bankruptcy or any similar proceeding; (p) to accept any
economical or non-economical proceeding for the corporation or its subsidiaries,
direct or indirect either of the corporation or its subsidiaries or affiliates;
(q) to execute any credit contract, new lines of credit or any other financial
agreement including credit line increases in existing lines of credit; and (r)
to establish profit distribution plans, pension plans, benefit or bonuses plans
for employees.- For the effects of these bylaws, (A) “normal course of
operations” shall mean (i) to develop and operate desalinization plants in
Mexico, and (ii) to deliver and sell desalinated water to clients in Mexico and
the United States of America, and (B) “Budget” shall mean the estimated
operative cost and/or capital annually prepared by the General Director and
approved by the Board of Directors, or any other estimated operative cost and/or
capital for a project prepared by the General Director or by the Board of
Directors, without inclusion in both cases any modification that is from time to
time approved by the Board of Directors.- … TWENTY FIRST.- The surveillance of
the company shall be in charge of two Examiners, with deputies if chosen and who
shall be appointed by the Shareholders Meeting. The Examiners may or may not be
shareholders, may be re-elected and shall maintain their posts until the persons
designated to substitute them take possession of their position. …”.———————

 

Pág. 14

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— IV.- With the certification issued by the Board of Directors of the company
that authorizes to exercise its power with the capacities described in section I
(first) of this paragraph of capacities, document is herein exhibited and
aggregated to the ledger of this instrument under the letter “N”.
———————————————————-

 

— Mr. David Warren Sasnett, states that the corporation N.S.C. AGUA, SOCIEDAD
ANÓNIMA DE CAPITAL VARIABLE, is duly recorded before the National Registry of
Foreign Investment, which is evidenced with evidence of renewal that is
exhibited to me, of which I make photocopies and adhere to the ledger of this
instrument under the letter “O”, therefore the undersigned notary states the
obligation referred to in article 34 (thirty four) of the Foreign Investment Act
and 44 (forty four) of the corresponding regulation, is hereby complied with.
———————————————————————————

 

— Likewise Mr. David Warren Sasnett, through its interpreter under oath hereby
states that his principal possesses legal capacity and that as attorney in fact
his powers to appear to this granting has not been revoked, nor modified or
limited in any way and the corporate bylaw of his principal has not suffered
amendment different than those consigned hereto. ——————————————————————-

 

— Messrs. ENRIQUE ESQUIVEL HAROS, ERNESTO CRUZ TRONCOSO SANCHEZ and JORGE
GONZALEZ HERRERA, President, Secretary and Treasurer, respectively, and the
Commissary from the Ejido of Ejido Mazatlan in the city of Playas de Rosarito,
Baja California, prove the legal existence of the Ejido land, their appointments
and powers for this granting under the terms of article 121 (one hundred and
twenty one) section VIII (eighth) of the Notary Law for the State of Baja
California, through the adherence of the certified copies issued by Mr. Luis A.
Durazo Bazúa, Notary One of Playas de Rosarito, Baja California, to the ledger
of this instrument under the letter “P”, with respect to the third issue of
public instrument dated August twenty four two thousand and fifty three, number
2,538 (two thousand five hundred and thirty eight) in the archives of Notary
Public Number Two of the city of Tijuana, Baja California, at that time in
charge of Mr. Francisco Díaz Martínez, containing Presidential Resolution dated
August seventeenth of the year nineteen thirty eight, in which to several
neighbors where favored of the village El Rosarito, currently Mazatlan, of an
extension of surface of four thousand six hundred seventy one hectares to form
Ejido Mazatlan, which is today comprehended in the city of Playas de Rosarito,
Baja California. ————————-

 

— Likewise capacity is proven with base on the previously mentioned legal
provision, through the attachment to the ledger of this instrument under letter
“Q”, of the certified copy issued by Luis A. Durazo Bazúa, Notary Number One in
the city of Playas de Rosarito, Baja California, with respect to the
Certification of Graded Change of Representation of the Commissary in the Ejido
and the Surveillance Council of Ejido Mazatlan, of said place, dated July twenty
eighth two thousand ten, and as members of the referred Ejido Commissary Messrs.
Enrique Esquivel Haros, Ernesto Cruz Troncoso Sánchez and Jorge González
Herrera, President, Secretary and Treasurer, respectively.
—————————————————————————————

 

— Messrs. Enrique Esquivel Haros, Ernesto Cruz Troncoso Sánchez and Jorge
González Herrera, herein express that Ejido Mazatlan, of Playas de Rosarito,
Baja California, possesses legal capacity and that their appointments and
attributions granted by law have not been revoked, modified or limited in any
manner whatsoever.

——————————————————————————————————

 

Pág. 15

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

————————————— NOTARY OAT H ———————————-

 

— The undersigned authorizing Notary duly attests: —————————————

 

— a).- Of the veracity of the act; ————————————————————-

 

— b).- That the related and inserted hereto truthfully concurs with its
originals of which I took copies once compares and returned to the interested
parties; ————

 

— c).- That according to the Foreign Investment Act and its Regulation currently
enforced, the contents in this instrument do not require prior permission from
the Ministry of Foreign Affairs, however the BUYER through its representative
herein states notified of the obligation to inform within a term and under legal
form, to said Ministry, of the acquisition executed hereto; ————————————————-

 

— d).- That Mr. David Warren Sasnett, since not being fluent in Spanish herein
appointed Mr. Jorge Alejandro León Orantes Baena, as interpreter whom
accompanied him according to the provisions in article 127 (one hundred and
twenty seven) of the Notary Law for the State of Baja California, and accepted
the post and under oath expressed his lawful and loyal performance;
————————————————

 

— e).- That the accompanying parties identify themselves at my satisfaction with
the documents that were exhibited, of which I took photocopies that were duly
compared and attached to the ledger of this instrument under the letter “R” and
with the identification of David Warren Sasnett, he additionally proved his
legal stay in Mexico; ——————————————————————————————————

 

— f).- That the undersigned Notary provided to Messrs. Miguel Angel García
Gómez, Lourdes Valdivia Lomelí and Adriana Valdivia Lomelí, copies of the
document that contains the calculation of the income tax and the process under
which said amount to be paid was determined, attached hereto under the letter
“S”, with proof of receipt from all parties; ————————————————————————————

 

— g).- That I consider the parties with legal capacities for this granting,
since nothing otherwise proves the contrary; ——————————————————————

 

— h).- That under oath they expressed being: ———————————————-

 

— LOURDES VALDIVIA LOMELÍ, of Mexican nationality, born in Tijuana, Baja
California, on June ninth, nineteen hundred and seventy three, a house maker,
married under common law evidencing same with copy of the marriage certificate
that is herein attached under exhibit “L”, with Population Code
VALL730609MBCLMR07 (VALL seven three zero six zero nine MBCLMR zero seven), with
address at Boulevard Benito Juárez 104-21 (one hundred four dash twenty one)
Zona Centro, Playas de Rosarito, Baja California, passing by this city of
Tijuana, Baja California. —————-

 

— ADRIANA VALDIVIA LOMELÍ, of Mexican nationality, born in Tijuana, Baja
California, born on July twenty seventh, nineteen hundred and seventy seven, a
homemaker, married under asset separation regime, evidencing same with the
certified copy of her marriage certificate that has been attached to this letter
under exhibit “K”, with Population Code VALA770727MBCLMD02 (VALA seven seven
zero seven two seven MBCLMD zero two), with same address as the afore, passing
by this city of Tijuana, Baja California. ——————————————————————

 

Pág. 16

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

— MIGUEL ÁNGEL GARCÍA GÓMEZ, of Mexican nationality, born in Tijuana, Baja
California, on February eleventh, nineteen hundred and seventy, a mechanic,
married to Mrs. Lourdes Valdivia Lomelí, under common law marriage, Population
Code GAGM700211HBCRMG06 (GAGM seven zero zero two one one HBCRMG zero six), with
the same address as afore.———————————————————————-

 

— DAVID WARREN SASNETT, of united states nationality, born in Panama City,
Florida, United States of America on November thirteenth nineteen hundred and
fifty six, married, finance director, with address at 16254 (one six two five
four) Segovia Circle South, Fort Lauderdale, Florida, United States of America,
33331 (three three three three one), passing by this city of Tijuana, Baja
California. ————————-

 

— JORGE ALEJANDRO LEÓN ORANTES BAENA, a Mexican national, born in Mexico City,
Distrito Federal, on September third, nineteen hundred and seventy, an attorney
at law, married with address at 345 (three forty five) Campos Eliseos, Colonia
Chapultepec Polanco, México, Distrito Federal, passing by this city of Tijuana,
Baja California. ——————————————————————————————

 

— ENRIQUE ESQUIVEL HAROS, of Mexican nationality, from Tijuana, Baja California,
where he was born on March thirtieth, nineteen hundred and forty four, married,
an Ejido commoner, addressed at 104-21 (one zero four dash twenty one) Benito
Juárez Boulevard, Zona Centro, Playas de Rosarito, Baja California, passing by
this city of Baja California. ————————————————————————————

 

— ERNESTO CRUZ TRONCOSO SANCHEZ, of Mexican nationality, born Tijuana, Baja
California, on November seventh, nineteen hundred and fifty five, married, an
Ejido commoner, with the same address as the prior, passing by this city of
Tijuana, Baja California. ——————————————————————————————

 

— JORGE GONZALEZ HERRERA, of Mexican nationality, born in Tijuana, Baja
California, on April fifth, nineteen hundred and forty one, married, an Ejido
commoner with the same address as the prior, passing by this city of Tijuana,
Baja California. —

 

— Having read this instrument to the appearing parties, to whom I explained the
value and legal scope of same, they expressed conformity with its contents,
executing same before me on May thirteenth, two thousand and thirteen.- I
attest. —————

 

— LOURDES VALDIVIA LOMELÍ, Signed.- ADRIANA VALDIVIA LOMELÍ, Signed.- MIGUEL
ÁNGEL GARCÍA GÓMEZ, Signed.- DAVID WARREN SASNETT, Signed.- JORGE ALEJANDRO LEÓN
ORANTES BAENA, Signed.- ENRIQUE ESQUIVEL HAROS, signed.- ERNESTO CRUZ TRONCOSO
SANCHEZ, Signed.- JORGE GONZALEZ HERRERA, Signed.- Before me.- The signature and
seal of the Notary. ——————————-

 

—————————— I HEREBY DEFINITIVELY AUTHORIZE ———————

 

Pág. 17

 

 

NOTARY PUBLIC NUMBER 18

Ramón Andrés Graciano Dueñas

Notary

 

Pág. 25

 

— THIS INSTRUMENT TO HAVE COVERED ALL REQUIREMENTS BOUND BY LAW.- I
ATTEST.———————————————————————————————

 

— TIJUANA, B.C., MAY 16, 2013. ————————————————————-

 

——————————- ADDITIONAL NOTES ——————————————

 

— FIRST NOTE.- ON MAY FOURTEENTH OF TWO THOUSAND AND THIRTEEN, THE PREVENTIVE
NOTICE TO THE REGISTRAR OF PROPERTY AND COMMERCE OF PLAYAS DE ROSARITO, BAJA
CALIFORNIA, WAS DULY GIVEN AND SAME IS HERETO ATTACHED TO THIS INSTRUMENT UNDER
EXHIBIT “T”.- DULY RECORDED.- A SIGNATURE. —————————————————————————————

 

— SECOND NOTE.- ON MAY FIFTEENTH OF TWO THOUSAND AND THIRTEEN, THE INCOME TAX TO
STATES WAS DULY PAID, UNDER THE ENFORCED LEGAL TERMS AS EVIDENCIED IN THE
OFFICIAL LETTER ATTACHED HERETO UNDER EXHIBIT “U”.- DULY RECORDED.- A
SIGNATURE.————————————————————-

 

— THIRD NOTE.- ON MAY FIFTEENTH, TWO THOUSAND AND THIRTEEN, THE INFORMATIVE
RETURN FOR INCOME TAX WAS DULY FILED VIA INTERNET ON THE MEXICAN INTERNAL
REVENUE SERVICES´ WEBSITE ACCORDING TO LAW, AS IS EVIDENCED WITH THE DOCUMENT
ATTACHED TO THE LEDGER HERETO UNDER EXHIBIT “V”.- DULY RECORDED.- A SIGNATURE.
——————————————

 

— FOURTH NOTE.- ON MAY SIXTEENTH, TWO THOUSAND AND THIRTEEN, I RECEIVED PROOF OF
THE PAYMENT OF THE TAX ON PROPERTY TRANSFER AND ACQUISITION OF OWNERSHIP AND
SAME IS HERETO ATTACHED UNDER EXHIBIT “W”.- DULY RECORDED.- A SIGNATURE.
—————————————————-

 

— THIS IS FIRST ISSUE THAT I HEREIN ISSUE FOR THE USE OF “N.S.C. AGUA, SOCIEDAD
ANONIMA DE CAPITAL VARIABLE” , SAME I HEREBY CERTIFY CONCURS CORRECTLY WITH ITS
ORIGINAL WITH WHICH IT WAS COMPARED AND IS COMPOSED OF FOURTEEN PAGES, PROTECTED
BY KINEGRAMS OF THIS NOTARY, PLUS AN ADDITIONAL ONE HUNDRED AND FIFTY SEVEN
PAGES THAT CORRESPOND TO THE LEDGER INCLUDING COVER LETTER, ALL DULY COMPARED,
CORRECTED AND AUTHORIZED WITH THE NOTARY SIGNATURE AND SEAL OF THE NOTARY´S
OFFICE.- I ATTEST. ——————————————————————————————-

 

— TIJUANA, BAJA CALIFORNIA, ON MAY TWENTY FIRST OF THE YEAR TWO THOUSAND AND
THIRTEEN. —————————————————————-

 

  /s/ Ramon Andres Graciano Dueñas   MR. RAMON ANDRES GRACIANO DUEÑAS

 

NOTARY PUBLIC No. 18

 

Pág. 18



 